Name: Commission Regulation (EEC) No 2108/86 of 4 July 1986 amending Regulation (EEC) No 2730/79 laying down common detailed rules for the application of the system of export refunds on agricultural products
 Type: Regulation
 Subject Matter: foodstuff;  agricultural activity;  trade policy;  beverages and sugar
 Date Published: nan

 5. 7 . 86 Official Journal of the European Communities No L 182/9 COMMISSION REGULATION (EEC) No 2108/86 of 4 July 1986 amending Regulation (EEC) No 2730/79 laying down common detailed rules for the application of the system of export refunds on agricultural products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as amended by Regulation (EEC) No 1 838/86 (2), and in particular Article 11 (5) thereof, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegeta ­ bles, HAS ADOPTED THIS REGULATION : Article 1 The second indent of Article 13 (3) of Regulation (EEC) No 2730/79 is hereby replaced by the following : '  refunds applicable to white sugar and raw sugar falling within heading No 17.01 of the Common Customs Tariff, glucose and glucose syrup falling within subheading 17.02 B I and B II of the Common Customs Tariff, isoglucose falling within subheading 17.02 D I of the Common Customs Tariff and beet and cane syrups falling within subheading 17.02 D II of the Common Customs Tariff used in products listed in Article 1 ( 1 ) (b) of Regulation (EEC) No 426/86.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 March 1 986. Whereas Article 13 (3) of Commission Regulation (EEC) No 2730/79 (3), as last amended by Regulation (EEC) No 3826/85 (4), specifies, for the purposes of paragraph 2 of that Article, the list of refunds which are considered as refunds fixed on the basis of a component ; whereas Regulation (EEC) No 426/86 alters the list of components used in products, containing added sugars, which are processed from fruit and vegetables and which are eligible for a refund when the products in question are exported to third countries ; whereas Regulation (EEC) No 2730/79 should be adapted in the light of that amendment ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 July 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 49, 27 . 2. 1986, p. 1 . (2) OJ No L 159, 14. 6 . 1986, p. 1 . (3) OJ No L 317, 12. 12. 1979 , p. 1 . (4 OJ No L 371 , 31 . 12 . 1985, p. 1 .